Burnett, J.
I concur in reversing the decision of the Court below. Conceding that the secondary evidence was properly admitted, the plaintiff was entitled to a verdict. But I express no opinion as to the question whether affidavits were admissible to prove the destruction of the notes, when the plaintiff and the witness could have been examined in open Court, and none as to whether the facts embodied in the affidavits proved the destruction of the notes by accident or mistake, so as to justify the admission of secondary evidence of their contents. Were we to decide these questions, under the existing state of the case, we might make a decision of questions immaterial, as the plaintiff may prove a different state of facts upon another trial. The learned counsel for plaintiff states, in his brief, that‘‘had the Court sustained the objection of defendants’ counsel to the introduction of secondary evidence of the notes, because not satisfied, the plaintiff would have offered further preliminary proof.” These questions have never been decided by this Court, but our decisions have turned upon other grounds.